

117 HR 782 IH: Homeownership for DREAMers Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 782IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Vargas (for himself, Mr. Aguilar, Mrs. Carolyn B. Maloney of New York, Ms. Garcia of Texas, Mr. Foster, Mr. García of Illinois, Mr. Meeks, Ms. Velázquez, Mr. Carbajal, Ms. Tlaib, Mrs. Napolitano, Mr. Blumenauer, Mr. Jones, Mrs. Beatty, Mr. Vicente Gonzalez of Texas, Mr. McGovern, Mr. Espaillat, Ms. Roybal-Allard, Mr. Castro of Texas, Ms. Ocasio-Cortez, Ms. Pressley, Mr. Vela, Mr. Torres of New York, Mrs. Watson Coleman, Ms. Brownley, Mr. San Nicolas, Mr. Soto, Ms. Escobar, Ms. Lee of California, and Ms. Chu) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo clarify that eligibility of certain mortgages with Federal credit enhancement may not be conditioned on the status of a mortgagor as a DACA recipient if all other eligibility criteria are satisfied, and for other purposes.1.Short titleThis Act may be cited as the Homeownership for DREAMers Act.2.DACA recipient eligibility(a)FHASection 203 of the National Housing Act (12 U.S.C. 1709) is amended by inserting after subsection (h) the following:(i)DACA recipient eligibility(1)In generalThe Secretary may not—(A)prescribe terms that limit the eligibility of a single family mortgage for insurance under this title because of the status of the mortgagor as a DACA recipient; or(B)issue any limited denial of participation in the program for such insurance because of the status of the mortgagor as a DACA recipient.(2)DACA recipient definedFor the purposes of this subsection, the term DACA recipient means an alien who, at any time before, on, or after the date of the enactment of this subsection, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012.(3)Exemption(A)Denial for failure to satisfy valid eligibility requirementsNothing in this title prohibits the denial of insurance based on failure to satisfy valid eligibility requirements.(B)Invalid eligibility requirementsValid eligibility requirements do not include criteria that were adopted with the purpose of denying eligibility for insurance because of race, color, religion, sex, familial status, national origin, disability, or the status of a mortgagor as a DACA recipient..(b)Rural Housing ServiceSection 501 of the Housing Act of 1949 (42 U.S.C. 1472) is amended by adding at the end the following:(k)DACA recipient eligibility(1)In generalThe Secretary may not prescribe terms that limit eligibility for a single family mortgage made, insured, or guaranteed under this title because of the status of the mortgagor as a DACA recipient.(2)DACA recipient definedFor the purposes of this paragraph, the term DACA recipient means an alien who, at any time before, on, or after the date of the enactment of this paragraph, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012..(c)Fannie MaeSection 302(b) of the National Housing Act (12 U.S.C. 1717(b)) is amended by adding at the end the following:(8)DACA recipient eligibility(A)In generalThe corporation may not condition purchase of a single-family residence mortgage by the corporation under this subsection on the status of the borrower as a DACA recipient.(B)DACA recipient definedFor the purposes of this paragraph, the term DACA recipient means an alien who, at any time before, on, or after the date of the enactment of this paragraph, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012.. (d)Freddie MacSection 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454) is amended by adding at the end the following:(6)DACA recipient eligibility(A)In generalThe Corporation may not condition purchase of a single-family residence mortgage by the corporation under this subsection on the status of the borrower as a DACA recipient.(B)DACA recipient definedFor the purposes of this subsection, the term DACA recipient means an alien who, at any time before, on, or after the date of the enactment of this subsection, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012..